Citation Nr: 0927975	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for eyelid edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969 in the U.S. Army and other unverified service, including 
as an inactive reservist in the U.S. Navy Reserve (USNR) from 
September 1982 to July 1991, U.S. Army Reserve (USAR) 
service, U.S. Army National Guard (ANG) service from 
September 1991 to May 1993, and active duty for training 
(ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, which denied, in pertinent part, 
the Veteran's claims of service connection for an eye 
disability and for eyelid edema.  

In July 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left eye disability is not related to 
active service.

3.  The Veteran's irregular apposition of the right eyelid is 
not related to active service.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Irregular apposition of the right eyelid was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January 2003 and August 2007, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left eye 
disability or for irregular apposition of the right eyelid.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the August 2007 VCAA notice 
letter and in March 2009, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

In December 2003, the National Personnel Records Center in 
St. Louis, Missouri (NPRC), notified VA that, after 
conducting an exhaustive and thorough search, it had 
concluded that the Veteran's U.S. Army, Army Reserve, and 
Army National Guard service treatment records did not exist, 
NPRC did not have them, and that further efforts to obtain 
them would be futile.  In cases where the Veteran's service 
treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Court has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  A review of the claims file shows that the Veteran 
submitted certain of his Army service treatment records to 
VA.  In light of NPRC's determination in December 2003 that 
there are no other Army service treatment records available 
for review, the Board finds that another remand to attempt to 
obtain these records is not required.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred an eye disability and 
eyelid edema during active service.  Specifically, he 
contends that he incurred multiple in-service eye injuries 
which resulted in his current left eye disability and 
irregular apposition of the right eyelid.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 1966, the Veteran 
denied all medical history and clinical evaluation was 
normal.  The Veteran's vision was 20/20 in each eye.
On periodic physical examination in February 1968, clinical 
evaluation was normal and the Veteran's vision was 20/20 in 
each eye.

In August 1968, a small steel chip was removed from his left 
eye.

On December 16, 1968, the Veteran complained of a piece of 
steel in his right eye.  Physical examination showed a small 
fragment of rust superficially embedded in the right eye.  
This piece of rust was removed.  

On December 17, 1968, it was noted that the right eye "looks 
good."  There was no evidence of infection and all of the 
particles of rust had been removed.

At his separation physical examination in July 1969, the 
Veteran denied all medical history and clinical evaluation 
was normal.  The Veteran's vision was 20/20 in each eye.

On USAR periodic physical examination in January 1977, 
clinical evaluation showed traumatic ptosis in the right eye, 
a one-inch scar on the left eyelid, and 20/20 vision in each 
eye.  The Veteran denied all medical history.

On USNR periodic physical examination in August 1983, the 
Veteran denied all medical history.  Clinical evaluation was 
normal.  

On USNR periodic physical examination in May 1984, the 
Veteran denied all medical history.  Clinical evaluation 
showed a one-inch scar over the left eye.  The Veteran had 
20/20 vision in each eye and a full field of vision.

On USNR periodic physical examination in December 1984, 
clinical evaluation showed a left eye scar.  The Veteran's 
vision was 20/20 in each eye.

On USNR periodic physical examination in July 1985, the 
Veteran denied all medical history.  Clinical evaluation was 
normal.  The Veteran had 20/20 vision in each eye.  These 
results were unchanged on periodic physical examination in 
December 1985.

On ANG periodic physical examination in September 1991, the 
Veteran denied all medical history and clinical evaluation 
was normal.  The Veteran's vision was 20/17 in each eye.

On USAR periodic physical examination in July 1994, the 
Veteran denied all medical history and clinical evaluation 
was normal.  The Veteran's vision was 20/20 in each eye.  

The post-service medical evidence shows that, on VA 
outpatient treatment in February 2002, the Veteran complained 
of bilateral ptosis of eyelids, left worse than right, which 
was partially covering his pupil.  He reported a history of 
surgical correction.  

In April 2002, the Veteran complained of bilateral ptosis, 
left greater than right, which was interfering with his 
vision.  He reported bilateral surgical repair of ptosis in 
the 1980's.  The Veteran denied blurry vision.  Physical 
examination showed clear sclera, pink conjunctiva, pupils 
equal, round, and reactive to light and accommodation, 
extraocular movements intact, and droopy eyelids.  The 
assessment was bilateral ptosis.

On VA examination in April 2009, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records, and noted "several instances 
of trauma in the eye."  The Veteran reported a history of 
"various traumas while on active duty," including being 
attacked and beaten while he was sleeping in his barracks by 
another solider "who he described as having mental issues," 
and bilateral ptosis repair in 1977.  Physical examination 
showed unaided visual acuity of 20/40 in each eye, unaided 
near visual acuity of 20/100 in each eye, partial ptosis of 
the left eye which was "about 1/8 of the palpebral 
fissure," a superior eyelid on the right eye which was 
elevated higher than in the left eye and "also at an angle 
which is inconsistent with normal anatomy," slight 
dermatochalasis in each eye, normal ocular motilities, no 
paresis, no pain on movement, no diplopia, no strabismus, 
pupils equal, round, and reactive to light and accommodation 
with no apparent pupillary defect, clear corneal tissue in 
each eye, adequate tear film in each eye, nuclear sclerosis 
in each eye, clear conjunctival tissue in each eye, normal 
visual fields in each eye, and no pathology in the macula and 
fundi.  The VA examiner opined that the Veteran's ptosis 
repairs were consistent with his reported in-service facial 
trauma.  The assessment was partial ptosis of the left eye 
"apparently after a repair which was done in the military" 
and irregular apposition of the right eyelid "again after an 
apparent repair that was done in the military."  

The Board finds that the preponderance of the evidence is 
against granting service connection for a left eye 
disability.  The Veteran's service treatment records from his 
period of active U.S. Army service show that a small steel 
chip was removed from his left eye in August 1968.  It 
appears that the Veteran's in-service left eye problem was 
resolved with treatment because he had 20/20 vision and his 
left eye was normal clinically at his separation physical 
examination in July 1969.  Following service separation, a 
one-inch scar was noted on the Veteran's left eyelid on USAR 
periodic physical examination in January 1977, or almost 
eight years later.  A one-inch left eye scar was noted on 
subsequent USNR periodic physical examinations in May and 
December 1984.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Veteran's post-service VA treatment records show that, 
following his final separation from active service in May 
1993, he complained of left eye ptosis which partially 
covered his pupil in February 2002.  Despite the Veteran's 
assertions regarding in-service ptosis repair, it appears 
that he first was diagnosed as having 
ptosis in the left eye in April 2002 after physical 
examination showed a droopy eyelid.  The Board notes that, 
after reviewing the Veteran's claims file, including his 
service treatment records which showed multiple in-service 
eye trauma, and conducting a comprehensive physical 
examination, the VA examiner opined in March 2009 that the 
Veteran's partial ptosis of the left eye was related to 
active service "apparently after a repair which was done in 
the military."  This VA examiner also concluded that the 
Veteran's reported in-service left eye ptosis repair was 
consistent with his reported in-service facial trauma.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that the VA examiner's March 2009 
medical opinion related the Veteran's current left eye 
disability to active service based on his alleged in-service 
history of facial trauma and ptosis repair.  There is no 
support in the Veteran's service medical records for his 
assertion of in-service facial trauma or ptosis repair.  
Accordingly, to the extent that the March 2009 VA examiner's 
opinion is based on the Veteran's inaccurately reported in-
service history, the Board finds that this opinion is not 
probative on the issue of whether the Veteran's current left 
eye disability is related to active service.  In summary, 
there is no competent medical evidence, including a medical 
nexus opinion, linking the Veteran's current left eye 
disability to an incident of or finding recorded during 
active service.

The Board also finds that the evidence is against granting 
service connection for irregular apposition of the right 
eyelid.  The Veteran's service treatment records from his 
period of active U.S. Army service show that a small fragment 
of rust was removed in December 1968 after becoming 
superficially embedded in the right eye.  The day after this 
rust fragment was removed, it was noted that the Veteran's 
right eye "looks good" and there was no evidence of 
infection.  It appears that the Veteran's right eye problem 
was resolved with treatment, as he had 20/20 vision and his 
right eye was normal clinically at his separation physical 
examination in July 1969.  Despite the Veteran's assertions 
to the contrary regarding in-service ptosis repair, it 
appears that traumatic ptosis in the right eye first was seen 
on USAR periodic physical examination in January 1977, almost 
eight years after his service separation in July 1969.  See 
Maxson, 230 F.3d at 1333.  

After his final separation from service in May 1993, the 
Veteran complained of right eye ptosis in February 2002, 
almost 9 years later, and was diagnosed as having right eye 
ptosis in April 2002.  Following a review of the Veteran's 
claims file, including his service treatment records, and a 
comprehensive physical examination in March 2009, the VA 
examiner opined that the Veteran's irregular apposition of 
the right eye was related to active service.  As noted, 
however, because the VA examiner's March 2009 opinion is 
based on the Veteran's inaccurately reported in-service 
history, this opinion is less than probative on the issue of 
whether his irregular apposition of the right eye is related 
to active service.  See Reonal, 5 Vet. App. at 461; and 
Miller, 11 Vet. App. at 348.  Thus, the Board finds that the 
March 2009 VA examiner's opinion is inadequate medical 
evidence.  See Bloom, 12 Vet. App. at 187; and Black, 5 Vet. 
App. at 180.  In summary, there is no competent medical 
evidence, including a medical nexus opinion, linking the 
Veteran's current irregular apposition of the right eye to an 
incident of or finding recorded during active service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left eye disability 
is denied.

Entitlement to service connection for irregular apposition of 
the right eyelid is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


